UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6601



FERNANDO M. SMITH,


                                              Plaintiff - Appellant,



          versus

FEDERAL BUREAU OF PRISONS; KATHLEEN HAWK
SAWYER, Director; HARLEY LAPPIN, Regional
Director; R. D. GLANCY, Regional Office;
HARRELL WATTS, National Appeals; GENERAL
COUNSEL FOR FEDERAL BUREAU OF PRISONS; BOBBY
SHEARIN, Warden; B. G. COMPTON, Warden; MR.
BOGDAN, Associate Warden; MRS. BRIGHT, Systems
Manager;    MR.    MCGORTY,    Food    Service
Administrator; MR. SERVOSS, Assistant Food
Service Administrator; MR. MOST, Assistant
Food Service Administrator; MR. GOLUB, Case
Manager; MS. GEYER, Case Manager; OFFICER
GAMBREL, Mailroom; OFFICER LIVENGOOD, Food
Service;   OFFICER  SHIFFER,   Food   Service;
OFFICER BITTINGER, Food Service,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-2021-8-AW)


Submitted:   October 3, 2005             Decided:   November 17, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Fernando M. Smith, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Fernando M. Smith appeals the district court’s order

denying relief on his Bivens* complaint.        We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.       See Smith v. Federal

Bureau of Prisons, No. CA-04-2021-8-AW (D. Md. Feb. 28, 2005).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




     *
      Bivens v. Six Unknown Named      Agents    of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                              - 3 -